Citation Nr: 1743176	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  16-19 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a bilateral lower extremity neurological disability, previously claimed as frostbite, and if so, whether the reopened claim should be granted.

2.  Entitlement to a disability rating in excess of 30 percent for a pulmonary disorder.  

3.  Entitlement to service connection for a skin disability, claimed as keratosis and skin cancer.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESSES AT HEARING ON APPEAL

The Veteran and his granddaughter


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1952 to April 1956.  This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA), Regional Office (RO) in Houston, Texas.  

The record before the Board consists of electronic records in systems known as Virtual VA and the Veterans Benefits Management System.

In May 2017, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  

The issues of entitlement to service connection for a skin disability, claimed as keratosis and skin cancer, and entitlement to an increased rating for a pulmonary disorder are addressed in the REMAND that follows the ORDER section of this decision.





FINDINGS OF FACT

1.  A June 2009 rating decision denied the claim of entitlement to service connection for a bilateral lower extremity neurological disability, claimed as frostbite of both feet; the Veteran did not appeal that denial, and thus, that decision is considered final.

2.  Evidence received subsequent to the June 2009 rating decision includes evidence that is not cumulative or redundant of the evidence previously of record, but which does not relate to unestablished facts necessary to substantiate the claim for entitlement to service connection for a bilateral lower extremity disability.


CONCLUSION OF LAW

New and material evidence has not been presented to reopen the claim of entitlement to service connection for a bilateral lower extremity neurological disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c) (West 2014).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The U.S. Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993). 

The RO initially denied service connection for a bilateral lower extremity neurological disability, claimed as frostbite of the feet, in a June 2009 rating decision.  At that time, the RO determined the Veteran's service treatment records (STRs) failed to show a cold injury of the lower extremities was incurred in service.  The evidence of record in June 2009 consisted of the Veteran's statements and STRs, as well as his official military personnel file (OMPF) and outpatient treatment records from the Houston VAMC.  

The evidence received after the expiration of the appeal period includes additional statements from the Veteran, as well as additional outpatient treatment records from the Houston VAMC.  However, with respect to the Veteran's claim for service connection for a bilateral lower extremity neurological disability, the Board finds the Veteran has not submitted material evidence to reopen his previously denied claim.  Though the Veteran has submitted new evidence since his June 2009 denial, the Board finds this evidence is redundant of the evidence previously submitted.  In particular, though the Veteran has submitted additional statements and treatment records, this evidence does not establish his bilateral lower extremity neurological disability was incurred in service or within one year of his discharge therefrom.  In this respect, the Veteran has continued to assert that his lower extremity impairments were the result of his three months of service at Chanute Air Force Base in Illinois.  The Veteran submitted nearly verbatim statements alleging the same facts prior to his June 2009 denial, at which time his statements were found to be of less probative value than contemporaneous STRs, which failed to establish the presence of a lower extremity disability in service.  The mere repetition of previously alleged facts by the Veteran does not now render his current statements more probative in the absence of some additional evidence to support those statements.  Although the Veteran has submitted new evidence, the Board finds this evidence is cumulative or redundant of the evidence previously submitted.  Therefore, this evidence is not considered relevant or material to previously unestablished facts necessary to substantiate this claim, and as such, his claim cannot be reopened at this time.  


ORDER

New and material evidence having not been presented, reopening of the claim for service connection for a bilateral lower extremity neurological disability is denied.


REMAND

The Board is of the opinion that additional development is required before the Veteran's remaining appellate issues are decided.

Initially, the Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
To be considered adequate, a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Veteran initiated a claim for an increased rating for his pulmonary disorder in July 2012.  He underwent a VA examination in September 2012.  At the outset, the examiner noted a diagnosis of interstitial lung disease; however, the pulmonary function test (PFT) revealed evidence suggestive of a restrictive lung disease.  The examiner then found the forced expiratory volume at time intervals of 1 second (FEV-1) was the test that most accurately reflected the Veteran's current pulmonary function.  Though this test is utilized to rate restrictive lung diseases, it is inapplicable when assessing interstitial lung diseases.  See 38 C.F.R. § 4.97.  As such, the RO obtained an addendum medical opinion from the examiner in August 2015.  At that time, the examiner found the Veteran's diffuse capacity of the lungs for carbon monoxide (DLCO) most accurately reflected the severity and progression of the Veteran's interstitial lung disease.  However, the examiner did not comment on whether the Veteran's restrictive lung impairments could be the result of his service connected pulmonary disorder.  The examiner also failed to explain why the DLCO test was a better indicator of the severity and progression of the Veteran's interstitial lung disease than the forced vital capacity (FVC).  

In this respect, the Board observes that both the DLCO and FVC are used to rate under 38 C.F.R. § 4.97, Diagnostic Code 6833, which is the code presently utilized to evaluate the Veteran's pulmonary disorder.  However, the Board notes that pursuant to 38 C.F.R. § 4.96 (d)(6), when there is a disparity between the results of different pulmonary function tests, so that the level of evaluation would differ depending on the test used, the examiner must state which test most accurately reflects the level of disability.   Though the examiner did find the DLCO test was the best indicator-roughly three years after conducting the examination-she wholly failed to explain why this test was the best indicator.  As such, the Board finds her medical opinion insufficient.  Further, the Board also notes the test itself may have been unsatisfactory, as the examiner found deficiencies in the spirometry assessment, such that the test could not be validly interpreted.  Given the above noted insufficiencies, the Board finds a new VA examination and medical opinion is warranted in this case. 

Next, the Board notes that VA must provide a medical examination or obtain a medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, disease or injury is a low threshold.  McLendon, 20 Vet. App. at 83.  

To date, the Veteran has not been afforded a VA examination in response to his skin disability claim.  A review of the Veteran's outpatient treatment notes from the Houston VAMC indicates he has been treated for keratotic lesions on numerous occasions.  The Veteran's STRs do not indicate he experienced any of these issues on active duty; however, during his recent Board hearing, the Veteran reported significant sun exposure while working on the flight line as an aircraft propulsion repairman.  The Board finds his reports are consistent with the types and circumstances of his military occupation.  Further, the Veteran also reported that he worked indoors  as a parts manager following service, and that he first developed a kerotic lesion within a couple years of his discharge from active duty.  Based on the foregoing, the Board finds an examination and medical opinion is necessary to address this matter. 



On remand, relevant ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).    

Accordingly, this case is REMANDED for the following actions: 

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's remaining issues on appeal, to specifically include any more recent treatment records related to the claimed disabilities.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).  

2.  Afford the Veteran a VA examination by an examiner with sufficient expertise to fully assess the severity of the Veteran's service-connected pulmonary disorder.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated studies should be performed.

Ensure the examiner provides all information required for rating purposes.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary, he or she should be directed to clearly explain why that is so.  The examiner should comment on whether the Veteran has a restrictive lung disorder, and if so, whether that disorder is consequentially related to his service-connected lung disability.  In addition, the examiner should state which pulmonary function test most accurately reflects the level of disability, and provide an explanation as to why that is so.  

3.  Also, afford the Veteran a VA examination by an examiner with sufficient expertise to address the etiology of the Veteran's claimed skin disability.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

Following a review of the relevant records and lay statements, the examiner should state an opinion with respect to whether any diagnosed skin disability, to include keratosis and skin cancer, at least as likely as not (a 50 percent probability or greater) originated during his period of active service or is otherwise etiologically related to his active service, to specifically include as a result of the Veteran's sun exposure on the flight line.   

The examiner must provide a complete rationale for any proffered opinion.  In this regard, the examiner must discuss and consider the Veteran's competent lay statements.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

4.  Finally, undertake any other indicated development, and then readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

As noted above, this case has been advanced on the Board's docket.  It must also be afforded expeditious treatment by the RO or the AMO.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


